Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 John Elie LeBlanc, Appellant                            Appeal from the 188th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 45834-A).
 No. 06-19-00152-CR            v.                        Memorandum Opinion delivered by Justice
                                                         Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Burgess participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by changing the assessment
of attorney fees to $476.00 and changing the fine to $0.00. We modify the certified bill of costs
by changing the amount for “Attorney Fee” to $476.00, by changing the amount for “Fine” to
$0.00, and by changing the amount for “Total Costs” to $940.00. As modified, the judgment of
the trial court is affirmed.
        We note that the appellant, John Elie LeBlanc, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED MARCH 26, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk